In re Williams, Antywane; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Bossier, 26th Judicial District Court Div. C, Nos. 192617,192618; to the Court of Appeal, Second Circuit, No. 47,892-KH.
Writ granted in part; otherwise denied. The Court of Appeal, Second Circuit, is directed to supply relator with a copy of the appellate record and to afford him sufficient time to prepare a pro se supplemental brief for his pending appeal. State v. Stewart, 99-0113 (La.1/29/99), 736 So.2d 820; State v. Gibbs, 98-2403 (La.9/16/98), 724 So.2d 743; State v. Melon, 95-2209 (La.9/22/95), 660 So.2d 466.
KNOLL, WEIMER and CLARK, JJ., would deny.